IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


BOYD GENE WILEY,

              Appellant,

v.                                                         Case No. 5D16-3659

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed January 12, 2018

Appeal from the Circuit Court
for Putnam County,
Clyde E. Wolfe, Judge.

John N. Bogdanoff, of The Carlyle Appellate
Law Firm, The Villages, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Boyd Gene Wiley appeals his convictions and sentences following a jury trial

arguing, in part, ineffective assistance of trial counsel. We affirm without prejudice to

Wiley filing a timely, facially sufficient motion for postconviction relief pursuant to Florida

Rule of Criminal Procedure 3.850. We express no opinion on the merits of any

postconviction motion filed.
     AFFIRMED.

COHEN, C.J., BERGER and EISNAUGLE, JJ., concur.




                                     2